*696MEMORANDUM **
Q. Jarone Batson appeals pro se from the district court’s summary judgment in favor of the University and Community College System of Nevada (the “University”) in Batson’s action alleging discrimination in hiring on the basis of race and age in violation of federal and state statutes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The University presented evidence that it did not hire Batson because he was less qualified than other applicants for the managerial position. Because Batson failed to produce specific and substantial evidence creating a genuine issue of material fact as to whether the proffered reasons for not hiring him were pretext for race or age discrimination, summary judgment was proper. See Blue v. Widnall, 162 F.3d 541, 546 (9th Cir.1998) (analyzing Title VII claim); see also Apeceche v. White Pine County, 96 Nev. 723, 615 P.2d 975, 977-78 (1980) (applying Title VII burden-shifting analysis to state-law discrimination claims).
Batson’s remaining contentions lack merit.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.